DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 12/29/2020.
Claims 5-6 and 8-10 are currently pending and have been examined.

Election/Restrictions
Applicant’s election of Group I (claims 5-6 and 8-10) in the reply filed on 12/29/2020 is acknowledged. Examiner acknowledges claim 6 was originally omitted in error, but is now included in Group I, through dependency of claim 5. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claim 6 is objected to because of the following informalities:  The term “co-modalities” may be a typographical error, as the term “co-morbidities” is associated with patient risk stratification, according to paragraph 65 of specification. Claim 6 was treated including both co-modalities and co-morbidities to timely further prosecution. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The invention is in the method statutory category. The claims recite identifying pertinent patient information extracted from electronic medical records and presenting the pertinent patient information in a useful format. 
Specifically, claim 5 recites “analyzing clinical data […], wherein the clinical data includes clinical narratives associated with a plurality of patients, and providing a view including at least one of patient disease, patient condition, patient risk stratification, patient care quality measure compliance, and patient actionable care gap, associated with the plurality of patients”, which is grouped within the “mental processes” grouping of abstract ideas because the claims involve a human sorting through narrated medical records to determine if a patient has a particular disease, has a medical condition, is at risk of dying, if some intervention or treatment could have been done and if quality compliance measures were considered. The relevant information gathered from the medical records is then formatted for viewing and storing. Accordingly, the claim recites an abstract idea.  Also, claim 8 recites “analyzing clinical data […],, wherein the clinical data includes clinical narratives, coded data and scanned documents, associated with at least one patient, providing a reconciled list of relevant information extracted from the clinical data, wherein the key information includes at least one of medication, patient condition, procedure, immunization and allergy, and providing at least a portion of the longitudinally formatted clinical data associated with the at least one patient”, which are business activities of a medical administrator sorting through medical records to gather relevant data and formatting the relevant data. The relevant data gathered from the clinical records is then formatted for viewing and storing.  The medical administrator is implementing guidelines to check for any consolidation, reconciliation and deduplication from gathered clinical patient data.  It should be noted 
This judicial exception is not integrated into a practical application because the additional element(s) of the claim(s) such as the use of a medical information Navigation Engine (MINE), processor and electronic health record (EHR) system merely use a computer as a tool to perform an abstract idea and generally links the use of a judicial exception to a particular technological environment. The use of a processor/computer as a tool to implement the abstract idea and generally linking the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the medical information Navigation Engine (MINE), processor and electronic health record (EHR) system perform the steps or functions of providing a view, providing a reconciled list of relevant information extracted from the clinical data and providing at least a portion of the longitudinally formatted clinical data. Therefore, the additional element(s) does/do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
Turning to the dependent claims, claim 9 describes storing data such as storing in a longitudinal format, claim 6 describes what the data is such as the patient risk stratification includes co-modalities, and claim 10 describes determining data such as providing patient actionable care gap. As such, these are all similar to features in the independent claim in that they are insignificant extra solution activity.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using a medical information Navigation Engine (MINE), a processor and electronic health record (EHR) system to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of identifying 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the longitudinally formatted clinical data" in lines 7-8 of claim 8.  There is insufficient antecedent basis for this limitation in the claims, as "longitudinally formatted clinical data” is not claimed in previous claims. It is unclear as to whether there are any other longitudinally formatted clinical data or not.
Claim 8 recites the limitation "the key information" in line 6 of claim 8.  There is insufficient antecedent basis for this limitation in the claims, as "key information” is not claimed in previous claims. It is unclear as to whether there is any other key information or not.
The term "a longitudinal format for easy retrieval" in claim 9 is a relative term which renders the claim indefinite.  The term "easy retrieval" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be It is unclear what constitutes a format from being easy, moderate or hard to retrieve.
Claims 9-10 incorporate the deficiencies of claim 8, through dependency, and is therefore also rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnan (US 2007/0192143 A1).
Regarding claim 5, Krishnan discloses, in a medical information navigation engine (MINE), a method for population analysis useful in association with at least one electronic health record (EHR) system, the method comprising: 
analyzing clinical data from at least one electronic health record system, wherein the clinical data includes clinical narratives associated with a plurality of patients (Taught in P0044-P0046 as extracted text source such as phrase spotting, where analyzing clinical data in electronic health records serves as domain knowledge mining of the patient record in P0038-P0040.); and 
providing a view including at least one of patient disease, patient condition, patient risk stratification, patient care quality measure compliance, and patient actionable care gap, associated with the plurality of patients (See P0039-P0040] The domain-specific knowledge may also include disease-specific domain knowledge. For example, the disease-specific domain knowledge may include various factors that influence risk of a disease, disease progression information, complications information, outcomes and variables related to a disease, measurements related to a disease, and policies and guidelines established by medical bodies. The domain-specific knowledge base may include synonyms, terms, or other indicators determined to be relevant to a particular condition, guideline, or influencing factors.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (US 2007/0192143 A1) in view of Soto (US 2005/0203773 A1).
Regarding claim 6, which depends from claim 5, Soto further teaches wherein the patient risk stratification includes co-modalities associated with at least one of the plurality of patients (With co-modalities as an unspecified term, the patient risk stratification of patients is based on determining which patients are most at-risk of developing a costly condition, of costing the organization money, or of seeing a pre-existing healthcare condition worsen. Taught in Abstract, P0025, P0104 as choices of therapeutic modality and in P0024, as using plurality of statistical risk model. Also see [P0099] models projecting future disease prevalences, treatment costs, resource requirements, or any other outcome of interest. Statistical impact comorbidities data had is taught in P0116-P0122.).
Therefore, it would have been obvious to one of ordinary skill in the art of risk stratification of patients before the effective filing date of the invention to modify the method . 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (US 2007/0192143 A1) in view of Peters (US 2007/0162308 A1).
Regarding claim 8, Krishnan discloses, in a medical information Navigation Engine (MINE), a method for patient analysis useful in association with at least one electronic health record (EHR) system, the method comprising: 
analyzing clinical data from at least one electronic health record system, wherein the clinical data includes clinical narratives, coded data and scanned documents, associated with at least one patient (In P0009, P0036 deriving at measures serve as analyzing, where extracted text source such as phrase spotting in P0044-P0046 teaches clinical narratives analyzed. See analyzing clinical data in electronic health records serves as domain knowledge mining of the patient record in P0038-P0040. Also, billing code, diagnosis code in P0036, P0044, and scanned documents in P0080.); 
providing a reconciled list of relevant information extracted from the clinical data, wherein the key information includes at least one of medication, patient condition, procedure, immunization and allergy (Editing facts displayed in a report in P0012 serve as the reconciled list. Taught in Fig. 7, Fig. 8, as generated report from extracting exemplary primary ICD-9 code diagnosis and a particular medication is given. Key information is taught as information collected over the course of a patient's treatment in [P0105] This information may include, for example, computed tomography (CT) images, X-ray images, laboratory test results, doctor progress notes, details about medical procedures, prescription drug information, radiological reports, other specialist reports. Also, see [P0034] The relevant dates are also selected. The selected report includes information to be used to determine qualification, such as key words indicating relevance to the selected report.); and 

providing at least a portion of the longitudinally formatted clinical data associated with the at least one patient (In [page 17, lines 60-70, page 28, lines 16-29 ] Finder can view user defined set of records and numbers to control scrolling and performance. Finding a Patient allows the Patient Card to show all the most valuable info that Physicians and staff want to see all the time while viewing and managing the Patient record Longitudinally. See formatting for reporting in page 44, lines 39-51.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare exchange management before the effective filing date of the invention to modify the method of Krishnan to have provide a portion of the longitudinally formatted clinical data associated with the patient, as taught by Peters, to have uniform, consistent formatting while sharing patient data among healthcare team members and administrators.
Regarding claim 9, which depends from claim 8, Krishnan further teaches wherein the clinical data is stored in a longitudinal format for easy retrieval (Key information is taught as information collected over the course of a patient's treatment in [P0105] This information may include, for example, computed tomography (CT) images, X-ray images, laboratory test results, doctor progress notes, details about medical procedures, prescription drug information, radiological reports, other specialist reports. Also, see [P0034] The relevant dates are also selected. The selected report includes information to be used to determine qualification, such as key words indicating relevance to the selected report.).
Regarding claim 10, which depends from claim 8, Krishnan discloses further comprising providing at least one patient actionable care gap associated with the at least one patient (With diabetics who need retinal eye exams as an exemplary actionable care gap according to specification, see reporting 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509.  The examiner can normally be reached on Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Shumate can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        03/23/2021


/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686